     Case 5:19-cv-02171-GW-SHK Document 40 Filed 01/04/21 Page 1 of 2 Page ID #:210

                                                                           JS-6
1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
11     VICTORIA    PALOMA    ROJO, Case No. EDCV 19-2171 GW-SHKx
12     CYNTHIA HERRERA, MIGUEL
       ROJO-OCHOA, DAVID ROJO- Assigned to: Hon. George H. Wu
13     OCHOA, EVA LUZ ROJO-OCHOA, Courtroom: 8D
14
                          Plaintiffs, ORDER GRANTING JOINT
15
                                      STIPULATION FOR DISMISSAL OF
16         vs.                        THE ENTIRE ACTION WITH
17                                    PREJUDICE
       KIA MOTORS CORPORATION; [F.R.C.P 41(a)(1)(A)(ii)]
18     DOES 1 through 200, Inclusive,
19
                          Defendants.
20
21          Pursuant to the Joint Stipulation for Dismissal of the Entire Action With
22    Prejudice submitted by the parties to the above-captioned matter, the Court hereby
23    Orders that the above-referenced action is hereby dismissed with prejudiced, with
24    each party bearing that party’s own fees and costs.
25          IT IS SO ORDERED.
26    DATED: January 4, 2021
27                                                 Honorable George H. Wu
                                                   United States District Judge
28
                                             1              5:19-CV-02171 GW(SHKx)
        JOINT STIPULATION FOR DISMISSAL OF THE ENTIRE ACTION WITH PREJUDICE
                                 [F.R.C.P. 41(a)(1)(A)(ii)]
     Case 5:19-cv-02171-GW-SHK Document 40 Filed 01/04/21 Page 2 of 2 Page ID #:211


                           UNITED STATES DISTRICT COURT
1                         CENTRAL DISTRICT OF CALIFORNIA
2                            DECLARATION OF SERVICE

3            I am employed in the County of Los Angeles, State of California. I am over the
      age of 18 years and not a party to the within action; my business address is 841 Apollo
4     St., Suite 300, El Segundo, CA 90245.
5           On January 5, 2021, I served the foregoing document described as JOINT
      STIPULATION FOR DISMISSAL OF THE ENTIRE ACTION WITH
6     PREJUDICE [F.R.C.P. 41(a)(1)(A)(ii)] on all interested parties in this action as
      follows:
7
        Patricia A. Law                               Attorneys for Plaintiffs
8       Law Offices of Patricia A. Law, APC           Tel: (951) 683-8320
9       10837 Laurel Street, Suite 101                Fax: (951) 683-8321
        Rancho Cucamonga, CA 91730                    Email: trish@palfirm.com
10
        Melissa Vargas                                Attorneys for Plaintiff
11      The Lombardo Law Office                       Jorge Humberto Velasquez
        433 W. Arrow Hwy.                             Tel: (909) 482-0384
12      Claremont, CA 91711                           Email:
                                                      mvargas@lawyersfortheinjur
13                                                    ed.com
14
15    []    (MAIL) I served a true copy of the document described above by mail as
            provided by FRCP 5(b)(2)(C), by placing the document in a sealed envelope
16          with postage thereon fully prepaid in a United Stated Post Office box in
            California addressed to the parties as set forth above.
17
      []    (EMAIL) I emailed/electronically served the document described above to the
18          email addresses of the parties as set forth above.
19    [XX] (CM/ECF) Pursuant to FRCP 5(b)(2)(E), I sent the document described above
20         to the parties as set forth above by filing the document with CM/ECF.

21         I declare that I am employed in the office of a member of the bar of this court at
      whose direction the service was made.
22
            Executed on January 5, 2021 at Fullerton, California.
23
       Sara Lee                                   /s/ Sara Lee
24           Print Name                                   Signature
25
26
27
28

                                                  1
                                     DECLARATION OF SERVICE
